DETAILED ACTION
Status of the Application
	Claims 18-38 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 18-21, addition of claims 36-38, and amendments to the specification as submitted in a communication filed on 4/5/2022 are acknowledged. 
	Applicant request reconsideration and withdrawal of the holding of lack of unity on the ground that variants having the substitutions G131I and G133K show an improvement factor of 1.1 and 1.05, thus not being comparable to the parent protease.  Applicant states that in the field of enzymatic plastic degradation, such increase can have an positive impact in the process of plastic degradation.  Applicant’s arguments have been fully considered but not deemed persuasive.  As indicated in the prior Office action, 
the special technical feature asserted, i.e., increased degrading activity, is not shared by some of the variants recited.  See, for example, Table 3, substitutions G133I and G133K which show an improvement factor in degrading activity that is essentially the same as that of the wild-type protease of SEQ ID NO: 1 (control, improvement factor equal to 1).  Please note that the average specific degrading activity of substitutions G133I and G133K (567+/-13 and 543+/-60; respectively) is within the range of the degrading activity of the polypeptide of SEQ ID NO: 1, 520+/-73, which is the control.   The upper limit of the degrading activity of the control (polypeptide of SEQ ID NO: 1) is 593 (593 = 520 +73) while the upper limit of the degrading activity of the substitution G133I is 580 (580 = 567 + 13) and the upper limit of the degrading activity of the substitution G133K is 603 (603 = 543 + 60).  Thus, the degrading activity of the variant G133I is lower than that of the control (580 vs 593) while the degrading activity of the variant G133K is only 1.6% higher than that of the control (1.6% = (603-593)x100/603).  As such, one cannot reasonably conclude that these substitutions, G133I and G133K, share the special technical feature asserted as they do not provide an increased degrading activity compared the control. The requirement with regard to Groups I-VII is deemed proper and therefore is made FINAL.  
New claims 36-38 are directed to the elected invention. Claims 24-26, 28-35 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 18-23, 27, 36-38 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the disclosure as comprising an embedded hyperlink is hereby withdrawn by virtue of Applicant’s amendments. 

Claim Objections
Claims 36-37 are objected to due to the recitation of “wherein said protease (i) has at least 90%/95% sequence identity to the polypeptide of SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the claims should be amended to recite “wherein said protease  has at least 90%/95% sequence identity to the polypeptide of SEQ ID NO: 1”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 21 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of Applicant’s amendment, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 18-23, 27 remain rejected and new claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection as it relates to new claim 38 is necessitated by amendment. 
This rejection has been discussed  at length in the prior Office action.  It is maintained and further applied to new claim 38 for the reasons of record and those set forth below.
Applicant argues that the specification as filed identifies the claimed polypeptide as a serine protease, which is an enzyme that has been well-characterized in the scientific literature.  Applicant states that the specification defines the function of these enzymes as cleaving peptide amide bonds in proteins.  Applicant is of the opinion that with this information, one of skill in the art would be aware of the amino acids that are critical to the catalytic activity and the amino acids that are tolerant to modifications by alignment with the polypeptide of SEQ ID NO: 1.  Applicant states that the specification discloses amino acids that can be substituted to increase polyester degrading activity as well as enzymatic assays. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 38.  The Examiner acknowledges the amendments made to the claims as well as the teachings of the specification cited by Applicant.  However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins claimed is adequately described by the teachings of the specification and/or the prior art.  While it is agreed that the generic function of serine proteases is known in the art, it is noted that these enzymes are part of a very large family of proteins with a wide range of substrates, thus having different specificities.   One of skill in the art would not reasonably conclude that any serine protease would degrade polyesters.  In the instant case, the required genus of proteins are required not only to have the ability to degrade polyesters but they are also required to have a degrading polyester activity which is higher than that of the polypeptide of SEQ ID NO: 1.   The Examiner acknowledges the limited number of substitutions disclosed in the specification that have been defined as substitutions that enhance the polyester degrading activity of the polypeptide of SEQ ID NO: 1.  However, it is noted that there is absolutely no information or suggestion in the specification or the prior art indicating that making substitutions that correspond to the substitutions disclosed to any serine protease result in (a) an enzyme capable of degrading any polyester compound, and (b) a polyester degrading enzyme which is better in degrading polyesters compared to the polypeptide of SEQ ID NO: 1.     The specification is completely silent as to which serine proteases can be modified, with the exception of the polypeptide of SEQ ID NO: 1, with these substitutions and obtain an enzyme with enhanced polyester degrading activity compared to the polypeptide of SEQ ID NO: 1.  There is no structure/function correlation that would allow one of skill in the art to envision the structure of those variants of the polypeptide of SEQ ID NO: 1 having 85% sequence identity to the polypeptide of SEQ ID NO: 1 and the desired enhanced polyester degrading activity.  Moreover, while Applicant argues that these structural characteristics can be determined by sequence alignment with the polypeptide of SEQ ID NO: 1, it is noted that common structural elements (conserved regions) are highly dependent on the sequences used in the alignment.  Proteins having a particular activity that are isolated or derived from organisms which are more closely related would share more common structural features than those proteins having that same activity isolated or derived from more distant organisms.  Therefore, in the absence of additional information correlating structure with function, one cannot reasonably conclude that any conserved region found in an alignment of sequences is necessarily associated with function.  In the instant case, such additional information has not been provided. 
	Using the previously provided equation, one can determine that the number of variants that result solely from substitutions which have 85% sequence identity with the polypeptide of SEQ ID NO: 1 is 
276!x1942/(276-42)!/42!  or 4.46x10103 variants (N = 42 = 0.15x276; SEQ ID NO: 1 has 276 amino acids). 
Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, for a protein having 85% sequence identity to  SEQ ID NO: 1, N is equivalent to 42 (42= 0.15x276;  SEQ ID NO: 1=276 amino acids), and (0.66)42 X 100% or 2.63 x 10-6% of random mutants having 85% sequence identity to the polypeptide of SEQ ID NO: 1 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 3.79x107 variants having 85% sequence identity to  SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the structural variants of the polypeptide of SEQ ID NO: 1 having the recited sequence identity would  lack enzymatic activity. As previously indicated, not all the structural variants of the polypeptide of SEQ ID NO: 1 are expected to have the same enzymatic activity as the polypeptide of SEQ ID NO: 1, particularly because the prior art teaches examples of how even highly homologous proteins can have a different enzymatic activity.  Thus, in the absence of some knowledge or guidance as to the structural features required in those variants of the polypeptide that meet the required percent sequence identity, so that the variants would display the desired enhanced polyester degrading activity, one of skill in the art cannot determine a priori those proteins encompassed by the claimed genus. Therefore, contrary to Applicant’s assertions, the entire genus of proteins claimed are not adequately described or enabled by the teachings of the specification and/or the prior art. 

Claims 18-23, 27 remain rejected and new claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a protease that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from positions 101, 103, 106, 131 and 133, wherein said protease has enhanced polyester degrading activity compared to that of the protease of SEQ ID NO: 1, does not reasonably provide enablement for a protease that is a variant of the polypeptide of SEQ ID NO: 1 having at least 85% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant further comprises one or more substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from positions 101, 103, 106, 131 and 133, and wherein said protease has increased polyester degrading activity compared to that of the polypeptide of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection as it relates to new claim 38 is necessitated by amendment. 
This rejection has been discussed  at length in the prior Office action.  It is maintained and further applied to new claim 38 for the reasons of record and those set forth below.
Applicant argues that the specification as filed identifies the polypeptide of SEQ ID NO: 1 as a serine protease, which are enzymes that have been well characterized in the scientific literature. Applicant states that the specification defines the function of these enzymes as cleaving peptide amide bonds in proteins.  Applicant is of the opinion that with this information, one of skill in the art would be aware of the amino acids that are critical to the catalytic activity and the amino acids that are tolerant to modifications by alignment with the polypeptide of SEQ ID NO: 1.  Applicant states that the specification discloses amino acids that can be substituted to increase polyester degrading activity as well as enzymatic assays to assess polyester degrading activity. Applicant points out that with this information, one of skill in the art can make and use the claimed invention without undue experimentation.  Applicant states that a considerable amount of experimentation is permissible if it is merely routine. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 38.   As indicated above, the Examiner acknowledges the amendments made to the claims as well as the teachings of the specification cited by Applicant.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.  It is reiterated herein that while it is  agreed that the generic function of serine proteases is known in the art, it these enzymes are members of a very large family of proteins with a wide range of substrates and different specificities.   Thus, one of skill in the art would understand that not all serine protease would degrade polyesters.  The genus of proteins encompassed by the claims are required not only to have the ability to degrade polyesters but they are also required to have a degrading polyester activity which is higher than that of the polypeptide of SEQ ID NO: 1.   The limited number of substitutions disclosed in the specification have been shown to enhance the polyester degrading activity of the polypeptide of SEQ ID NO: 1.  However, it is noted that there is absolutely no information or suggestion in the specification or the prior art indicating that introducing substitutions corresponding to the substitutions disclosed to any serine protease result in (a) an enzyme capable of degrading any polyester compound, and (b) a polyester degrading enzyme which is better in degrading polyesters compared to the polypeptide of SEQ ID NO: 1.     Beyond the polypeptide of SEQ ID NO: 1, the specification fails to disclose which serine proteases can be modified with substitutions that correspond to those disclosed and obtain an enzyme with enhanced polyester degrading activity compared to the polypeptide of SEQ ID NO: 1.  No structure/function correlation has been provided to allow one of skill in the art to determine which variants of the polypeptide of SEQ ID NO: 1 having 85% sequence identity to the polypeptide of SEQ ID NO: 1 are more likely to have the desired enhanced polyester degrading activity.  As explained above, while Applicant argues that these structural characteristics can be determined by sequence alignment with the polypeptide of SEQ ID NO: 1, common structural elements (conserved regions) are highly dependent on the sequences used in the alignment.  Proteins having a particular activity that are isolated or derived from organisms which are more closely related would share more common structural features than those proteins having that same activity isolated or derived from more distant organisms.  Therefore, in the absence of additional information correlating structure with function, one cannot reasonably conclude that any conserved region found in an alignment of sequences is necessarily associated with function.  In the instant case, such additional information has not been provided. 
	It is reiterated herein that the number of variants that result solely from substitutions which have 85% sequence identity with the polypeptide of SEQ ID NO: 1 is essentially infinite (4.46x10103 variants). 
In addition, the estimate of Guo et al. predicts that  1 in 3.79x107 variants having 85% sequence identity to  SEQ ID NO: 1 would have activity (1/(0.66)N ).   One of skill in the art would expect that (i) the vast majority of the structural variants of the polypeptide of SEQ ID NO: 1 having the recited sequence identity would  lack enzymatic activity, as predicted by Guo et al., and (ii) not all the structural variants of the polypeptide of SEQ ID NO: 1 are expected to have the same enzymatic activity as the polypeptide of SEQ ID NO: 1, particularly because the prior art, as evidenced by Sadowski et al., Witkowski et al., Seffernick et al. and Tang et al. as previously discussed,  teaches examples of how even highly homologous proteins can have a different enzymatic activity.  Thus, while it is agreed that an enzymatic assay has been disclosed and a considerable amount of experimentation is permissible if it is merely routine,  in the absence of some knowledge or guidance as to the structural features required in those variants of the polypeptide that meet the required percent sequence identity, so that the variants would display the desired enhanced polyester degrading activity, or a rational and predictable scheme to select those variants most likely to have the desired activity, one of skill in the art would have to test an infinite number of variants of the polypeptide of SEQ ID NO: 1 to determine whether  they have polyester degrading activity, and whether that polyester degrading activity is superior to that of the polypeptide of SEQ ID NO: 1.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Allowable Subject Matter
A protease that comprises all of SEQ ID NO: 1 except for at least one substitution that corresponds to a substitution in the polypeptide of SEQ ID NO: 1 selected from the group consisting of S101F, S101L, S101M, S101W, S101Y, S103L, T106I, T106L, G131I, and G133K, wherein said protease has increased polyester degrading activity compared to the polyester degrading activity of the polypeptide of SEQ ID NO: 1, and a composition comprising said protease, appears to be allowable over the prior art of record. 
Claims 36-37 appear to be allowable over the prior art of record but are objected as being dependent upon a rejected base claim.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 7, 2022